                      UNITED STATES DISTRICT COURT

                           DISTRICT OF HAWAII


STATE OF HAWAII, BY ITS OFFICE        CIV. NO. 19-00230 LEK-WRP
OF CONSUMER PROTECTION;

                   Plaintiff,

        vs.

DEXTER K. KAIAMA,

                   Defendant.


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
           MOTION FOR ORDER REMANDING ACTION TO STATE COURT

              Before the Court is Plaintiff State of Hawaii, by its

Office of Consumer Protection’s (“OCP”) Motion for Order

Remanding Action to State Court (“Motion”), filed on May 10,

2019.    [Dkt. nos. 4 (Motion), 5 (mem. in supp. of Motion).]

Defendant Dexter K. Kaiama (“Kaiama”) filed his response to the

Motion (“Response”) on June 28, 2019, and OCP filed its reply

(“Reply”) on July 5, 2019.      [Dkt. nos. 18, 19.]   The Court finds

this matter suitable for disposition without a hearing pursuant

to Rule LR7.2(d) of the Local Rules of Practice for the United

States District Court for the District of Hawaii (“Local

Rules”).      On June 17, 2019, this Court issued an entering order

informing the parties of its rulings on the Motion.      [Dkt.

no. 17.]      The instant Order supersedes that entering order.
OCP’s Motion is hereby granted in part and denied in part for

the reasons set forth below.

                             BACKGROUND

           This action arises from OCP’s allegations that Kaiama

and others contract with distressed property owners to help them

avoid foreclosure or obtain mortgage assistance relief by

claiming the Kingdom of Hawai`i still exists today, and

therefore the State of Hawai`i is illegal, the state laws are

unenforceable, and state courts have no authority in foreclosure

cases.   [Notice of Removal to United States District Court etc.

(“Notice of Removal”), filed 5/5/19 (dkt. no. 1), Attachment A

(“Complaint”).]   The three counts of the Complaint allege

violations of the Mortgage Rescue Fraud Prevision Act, Haw. Rev.

Stat. Chapter 480E.   Kaiama contends removal is proper based on

federal question jurisdiction because this action arises under

the “Constitution, laws, or treaties of the United States” and

is brought against “a foreign state or its agency or

instrumentality.”    [Notice of Removal at ¶ 4 (some citations

omitted) (citing 28 U.S.C. § 1441(c)(i)(a); 28 U.S.C.

§ 1441(d).]   Further, as a foreign state, the Kingdom of Hawai`i

is immune from the jurisdiction of the United States courts and

the state courts, and the Kingdom of Hawai`i has never waived

that immunity for either itself or its agencies and

instrumentalities.    [Id. at ¶ 23 (citing 28 U.S.C. § 1604); id.

                                  2
at ¶ 25 (citing 28 U.S.C. § 1605).]     Kaiama claims he is an

agent or instrumentality of a foreign state because he is the

acting Attorney General of the Kingdom of Hawai`i.    [Notice of

Removal at ¶ 15.]

          In its Motion, OCP argues the instant action should be

remanded because: 1) OCP exclusively pleads state law claims;

2) the Kingdom of Hawai`i does not exist; 3) Kaiama is not

entitled to immunity as the Attorney General of the Kingdom of

Hawai`i because the United States does not recognize him as

holding that position, and his alleged conduct is outside the

scope of that position; and 4) Kaiama’s arguments involve

political questions.   OCP also asks this Court to rule that

Kaiama’s removal was improper under Fed R. Civ. P. 11.    In his

Response, Kaiama no longer opposes remand, due to changed

circumstances.   [Response at 2.]

                            DISCUSSION

I.   Remand

          OCP’s request to remand is granted because OCP and

Kaiama are in agreement on this issue.    See id. at 3 (Kaiama

concedes that OCP only raises state law claims).    Further, there

is no legal basis for federal jurisdiction.    Federal question

jurisdiction does not exist because OCP only asserts state law

claims, see 28 U.S.C. § 1331, and diversity jurisdiction does

not exist because Kaiama is a Hawai`i citizen for purposes of 28

                                    3
U.S.C. § 1332(a), see mem. in supp. of Motion, decl. of John N.

Tokunaga (“Tokunaga Decl.”), Exh. C1 at 6-7 (Kaiama’s passport

application, stating he was born in Honolulu, Hawai`i, and his

permanent address is in Kailua, Hawai`i).

II.   Rule 11 Violation

           OCP also seeks a ruling that removal “was clearly

frivolous, legally unreasonable and without legal foundation,

and brought for the improper purpose of avoiding the merits of

[OCP’s] state law claims, in violation of Rule 11.”   [Mem. in

supp. of Motion at 2-3.]   The Motion, however, does not request

Rule 11 sanctions.   OCP’s request is similar to the request that

it made in U.S. Bank Trust, N.A. v. Fonoti, Civil No. 18-00118

SOM-KJM, 2018 WL 3433295, at *12 (D. Hawai`i June 29, 2018).2     In

Fonoti, OCP intervened in a foreclosure action and sought leave

to add Kaiama.   Id. at *3.   OCP’s motion to intervene alleged




      1Exhibit C is a letter, dated August 27, 2018, to
Mr. Tokunaga, from M. Pleasant, Team Lead, Law Enforcement
Liaison Division, Office of Legal Affairs, Passport Services,
with attachments. The letter transmits, pursuant to the Privacy
Act, 5 U.S.C. § 552a(b)(7), documents from Kaiama’s passport
records. [Tokunaga Decl., Exh. C at 1.]
     Exhibit C consists of multiple documents that are not
consecutively paginated. All citations to Exhibit C refer to
the page numbers assigned by the district court’s electronic
case filing system.

      22018 WL 3433295 was the magistrate judge’s report and
recommendation adopted, which was adopted by the district judge
on July 16, 2018. 2018 WL 3431923.


                                  4
similar claims to those that prompted this action against

Kaiama, and OCP’s motion for remand sought a ruling that he

violated Rule 11.    Id. at *3, *11.   This district court denied

the request because OCP “did not file a separate motion, did not

explain which provision of Rule 11 [Kaiama] violated, nor did

[OCP] propose an appropriate sanction for the Court to impose,”

and “[n]othing in Rule 11 establishes a basis . . . to simply

‘find’ that [Kaiama] violated Rule 11.”    Id. at *12.   Here, like

in Fonoti, OCP only asks this Court to rule that Kaiama violated

Rule 11.   OCP neither filed a separate motion, explained which

provision of Rule 11 Kaiama violated, nor proposed an

appropriate sanction.   For the reasons stated in Fonoti, OCP’s

request is denied.

III. Other Relief

           OCP contends Kaiama repeats the same arguments as

those that were censured by the Hawai`i Supreme Court in an

Order of Public Censure (“Censure Order”), and OCP asks this

Court to refer this matter to the Office of Disciplinary Counsel

(“ODC”) “to consider whether more severe punishment is in order

in light of Kaiama’s disregard of the [Censure Order].”3    [Reply

at 6.]   This Court takes no position on this request and reminds




     3 The Censure Order, issued on May 1, 2017, is attached to
the memorandum in support of the Motion as Exhibit D.


                                  5
OCP that it can refer this matter to the ODC.   See Haw. R.

Prof’l Cond. 8.3(a) (“A lawyer who knows that another lawyer has

committed a violation of the Rules of Professional Conduct that

raises a substantial question as to the lawyer’s honesty,

trustworthiness, or fitness as lawyer in other respects, shall

inform the appropriate professional authority.”)

          To the extent that OCP wishes to recover removal-

related attorneys’ fees and costs pursuant to 28 U.S.C.

§ 1447(c), such a request is appropriate, but must be made in a

separate motion because the Motion did not request an award for

fees and costs.

                              CONCLUSION

          On the basis of the foregoing, OCP’s Motion for Order

Remanding Action to State Court, filed May 10, 2019, is HEREBY

GRANTED IN PART AND DENIED IN PART.    The Motion is GRANTED

insofar as the instant case is REMANDED to the state court.    The

Motion is DENIED in all other respects.    The Clerk’s Office is

DIRECTED to effectuate the remand on August 12, 2019 unless a

timely motion for reconsideration of the instant Order is filed.

          IT IS SO ORDERED.




                                  6
          DATED AT HONOLULU, HAWAI`I, July 26, 2019.




STATE OF HAWAI`I VS. DEXTER K. KAIAMA; CV 19-00230 LEK; ORDER
GRANTING IN PART AND DENYING IN PART PLAINTIFF'S MOTION FOR
ORDER REMANDING ACTION TO STATE COURT




                                7
